DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Campbell (Reg. No. 69,087) on November 3, 2021.
The application has been amended as follows:
In the claims:

airside HVAC equipment operable to provide clean air to the one or more building zones; and
a controller configured to:
obtain a dynamic temperature model and a dynamic infectious quanta model for the one or more building zones, the dynamic infectious quanta model configured to predict a concentration of infectious quanta;
use the dynamic temperature model and the dynamic infectious quanta model to predict values of temperature and the concentration of infectious quanta in the one or more building zones predicted to result from corresponding sets of control decisions for the airside HVAC equipment, wherein the control decisions are generated by performing an optimization subject to optimization constraints based on the dynamic temperature model and the dynamic infectious quanta model to generate the control decisions as results of the optimization; and
select a set of the control decisions for use in operating the airside HVAC equipment based on the predicted values.

7.	(Currently Amended) A controller for a heating, ventilation, or air conditioning (HVAC) system of a building, the controller comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
obtaining a dynamic temperature model and a dynamic infectious quanta model for one or more building zones of the building, the dynamic infectious quanta model configured to predict a concentration of infectious quanta;
determining an infection probability;
generating control decisions by performing an optimization subject to optimization constraints based on the dynamic temperature model, the dynamic infectious quanta model, and the infection probability to generate the control decisions as results of the optimization; and
using the control decisions to operate at least one of disinfection lighting, a variable air volume (VAV) unit, or an air handling unit (AHU) of the HVAC system.

14.	(Currently Amended) A method for controlling building equipment to provide a desired level of disinfection, the method comprising:
obtaining a dynamic temperature model and dynamic infectious quanta model for one or more building zones;
determining a relationship between infection probability and infectious quanta defined by the dynamic infectious quanta model;
generating control decisions by performing an optimization subject to optimization constraints based on the dynamic temperature model, the dynamic infectious quanta model, and the relationship between the infection probability and the infectious quanta to generate the control decisions as results of the optimization; and
using the control decisions to operate the building equipment to provide an amount of clean air to the one or more building zones.
15.	(Canceled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115